925 F.2d 1466
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Andrew C. VANOVER, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 90-3628.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1991.

Before MERRITT, Chief Judge, and RYAN and SUHRHEINRICH, Circuit Judges.

ORDER

1
Andrew C. Vanover, a Kentucky resident, appeals from the decision and order of the Benefits Review Board affirming the denial of his claim for benefits filed pursuant to the Black Lung Benefits Act, 30 U.S.C. Sec. 901 et seq.    The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  In addition, counsel for all parties have waived oral argument in this case.


2
On appeal, Vanover asserts that the Board erred in concluding that substantial evidence supported the finding of the Administrative Law Judge (ALJ) that Vanover had failed to establish that he was totally disabled pursuant to 20 C.F.R. Sec. 718.204(c)(4).


3
Vanover filed a claim for black lung benefits on January 2, 1985.  A formal hearing was held before an ALJ on July 27, 1987.  The ALJ issued a decision and order which denied benefits on December 7, 1987.  Vanover appealed to the Benefits Review Board, which issued a decision and order affirming the denial of benefits on May 31, 1990.  Vanover has filed a timely appeal to this court.


4
Upon review, we conclude that the Benefits Review Board properly found that the ALJ's opinion was supported by substantial evidence and was reached in conformance with applicable law.    See York v. Benefits Review Board, 819 F.2d 134, 136 (6th Cir.1987).


5
Accordingly, the decision of the Benefits Review Board is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.